Citation Nr: 0409480	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  94-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
asbestosis, currently evaluated as noncompensable.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946, and from April 1954 to October 1955.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from March 1993 and May 1998 rating 
decisions of the RO.  In March 1993, the RO denied the 
veteran's claim for a TDIU.  In the May 1998 rating action, 
which implemented the Board's January 1997 grant of service 
connection for PTSD, the RO assigned a noncompensable 
evaluation for the disability, effective August 6, 1992.  In 
that same rating action, the RO also denied entitlement to a 
compensable evaluation for the veteran's asbestosis.  

In January 1997, the Board remanded the veteran's claim for a 
TDIU, and in December 1999 and October 2000, again remanded 
that claim along with the other aforementioned claims.  

In May 2000, the RO granted a compensable evaluation of 10 
percent for the service-connected PTSD, effective from August 
6, 1992 (erroneously referred to as September 6, 1992 in the 
prior remand).  Because the veteran has disagreed with the 
initial rating assigned for PTSD, the Board has characterized 
the issue in accordance with the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The veteran testified during a hearing before RO personnel in 
November 1998.  As noted by the Board in January 1997 and 
again in October 2000, the veteran was scheduled to appear at 
a Board hearing in January 1997.  However, by letter dated in 
December 1996, the veteran's attorney indicated that he had 
been advised that the veteran no longer wished to appear for 
the scheduled hearing.  In lieu of a personal hearing, the 
veteran's attorney submitted a videotape of his January 1993 
RO personal hearing testimony, a transcript of which is in 
the file.

In May 2002, the Board denied the veteran's claims.  The 
veteran filed a timely appeal to the Court of the Board's May 
2002 decision regarding the issues listed above.  In August 
2003, Court vacated the Board's decision and remanded these 
matters to the Board.  Thereafter, in December 2003, the 
veteran's attorney submitted additional evidence and argument 
on behalf of the veteran and asked that the veteran's case be 
remanded to the RO for review of this evidence.  For reasons 
expressed below, these matters are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action, on his part, is 
required.

As a final, preliminary matter, the Board notes that, in a 
separate, May 2002 decision, the Board remanded the issue of 
entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, to the RO for 
additional development.  In an August 2003 report of the RO's 
vocational rehabilitation office, it was revealed that the 
veteran failed to attend a scheduled evaluation on July 3, 
2003.  It was also indicated that another letter would be 
sent out to encourage the veteran to participate.  It does 
not appear that a supplemental statement of the case (SSOC), 
as required by the Board's May 2002 determination, was ever 
issued by the RO.  It also appears that before the RO had the 
opportunity to prepare a SSOC, or before any other action on 
this separate issue could be undertaken, the claims file was 
forwarded to VA's Office of General Counsel for action with 
respect to the veteran's appeal of the Board's other May 2002 
decision to the Court.  

Thus, while the issue of entitlement to vocational 
rehabilitation training is not now before the Board, the RO 
should ensure that all appropriate action is undertaken to 
complete its development of that issue, to include advising 
the veteran of the consequences of failing to report to an 
evaluation, and/or completion of the SSOC referred to above, 
as appropriate.  


REMAND

In August 2003, Court vacated the Board's May 2002 decision 
based on decisions in Charles v. Principi, 16 Vet. App. 370 
(2002) and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
both issued after the Board's May 2002 decision.  

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that the record does not include 
any correspondence from the RO notifying the veteran of the 
VCAA notice and duty to assist provisions, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring VA to explain what evidence 
will be obtained by whom.  See Charles, 16 Vet. App. at 373; 
Quartuccio, 16 Vet. App. at 187.  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); see also Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA (to include arranging for 
the veteran to undergo examination(s), if appropriate) prior 
to adjudicating the claims on appeal.  With respect to the 
claim for a higher initial rating for PTSD, the RO must 
document its consideration of whether "staged rating" 
(assignment of separate ratings for distinct periods of time 
based on the facts found), consistent with Fenderson, is 
appropriate.  The SSOC that explains the bases for the RO's 
determinations must include discussion of the evidence 
submitted to the Board by the veteran's attorney in December 
2003, as well as all other evidence added to the claims file 
since the RO last considered the issues on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the veteran's claims.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information to enable 
it to obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the 
evidence if sufficient information, and, 
if necessary, authorization, is provided.  

The RO's letter should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
adjudicate the claims within the one-year 
response period).   

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  If any additional evidence and 
or/argument received reflects a worsening 
of the veteran's service-connected 
disabilities, the RO should undertake 
appropriate action, to include, as 
warranted, arranging for the veteran to 
undergo VA examination(s).  General 
guidance as to what questions to ask of 
the examiner(s) may be found in the 
Board's October 2000 remand.  Notice of 
the examination(s) should include 
discussion of 38 C.F.R. § 3.655 (2003), 
and of the consequences of failing to 
report to the examination(s). 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record 
copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to 
the veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remands, the RO 
must ensure that all requested actions 
have been accomplished, to the extent 
possible.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for a 
higher initial rating for PTSD and for a 
compensable rating for asbestosis, as 
well as the claim for a TDIU, in light of 
all pertinent evidence and legal 
authority (to include the provisions of 
38 C.F.R. § 3.655 (2003), as 
appropriate).  With respect to the claim 
for a higher initial rating for PTSD, the 
RO should consider whether "staged 
rating," pursuant to Fenderson, is 
appropriate.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC (to include citation to 
all additional evidence and legal 
authority considered, and clear reasons 
and bases for all determinations), and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




